Appeal from a decision of *652the Unemployment Insurance Appeal Board, filed July 15, 1975, which affirmed the decision of a referee modifying and sustaining the initial determination of the Industrial Commissioner holding the claimant willfully made a false statement to obtain benefits for which a forfeiture of four effective days was imposed. The board could properly find on a factual basis on the instant record that claimant in indicating "Lack of Work” as the reason for his separation from employment had made a willful misrepresentation (e.g. Matter of Schatzberg [Catherwood] 32 AD2d 710). This was clearly not the reason for termination, and the board cannot be said to have been required as the finder of fact to accept claimant’s explanation that his also writing "contract expired” after the box "other” properly explained or indicated the true reason for termination. We find no basis to disturb the board’s determination. Decision affirmed, without costs. Sweeney, J. P., Kane, Main, Larkin and Reynolds, JJ., concur.